Name: Commission Regulation (EEC) No 1932/83 of 14 July 1983 amending Regulation (EEC) No 1617/83 in respect of the system of aid for certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 / 18 Official Journal of the European Communities 15. 7 . 83 COMMISSION REGULATION (EEC) No 1932/83 of 14 July 1983 amending Regulation (EEC) No 1617/83 in respect of the system of aid for certain products processed from fruit and vegetables harvest has started before that date or immediately after and the processors were therefore in certain cases unable to forward copies of the contracts before delive ­ ries ; whereas derogations from Article 2 of Regulation (EEC) No 1 530/78 should be provided ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1617/83 is hereby amended as follows : 1 . In Article 2 ( 1 ) (c), the date ' 11 July' is replaced by '30 July'. 2. In Article 2 the following paragraph 3 is added : '3 . Notwithstanding Article 2 of Regulation (EEC) No 1530/78 , contracts concluded for cher ­ ries, which have been delivered before 1 July 1983 , may be forwarded after the date on which they took effect but not later than 31 July 1983 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1088/83 (2), and in particular Article 3c thereof, Whereas Article 2 ( 1 ) (c) of Commission Regulation (EEC) No 1617/83 (3) provides that processing contracts for cherries shall be concluded before 1 1 July 1983 in Member States other than France, Italy and Greece ; whereas the ripening of cherries in some of these Member States is not this year at a point where the producer can estimate his production in time for making contracts before that date ; whereas that date should be waived and replaced by a more appropriate one ; Whereas Article 2 of Commission Regulation (EEC) No 1530/78 of 30 June 1978 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables (4), as last amended by Regulation (EEC) No 1614/83 (5), provides that copies of processing contracts shall be forwarded to the competent agency before the date on which they take effect ; whereas the minimum price for the 1983/84 marketing year to be paid to producers for cherries was fixed in Commission Regulation (EEC) No 1618/83 of 15 June 1983 (6) ; whereas the cherry This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 July 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 73, 21 . 3 . 1977, p. 1 . (z) OJ No L 118 , 5 . 5 . 1983 , p. 16 . O OJ No L 159, 17 . 6 . 1983 , p . 50 . 4 OJ No L 179, 1 . 7 . 1978 , p . 21 . O OJ No L 159, 17 . 6 . 1983, p. 47. (6) OJ No L 159, 17 . 6 . 1983, p. 52 .